AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES

EXHIBIT 10.2
 
NINTH AMENDMENT TO CREDIT AGREEMENT
 
 
 
Exhibit 10.2 is the Ninth Amendment to Credit Agreement dated as of January 24,
2003 (as amended and modified from time to time, the "Credit Agreement"), among
Ameron International Corporation, a Delaware corporation (the "Borrower"), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (the "Agent").
 

 

--------------------------------------------------------------------------------

 

March 31, 2011
 
Ameron International Corporation
245 Los Robles Avenue
Pasadena, CA 91101-2894
 
Re:    Ninth Amendment to Credit Agreement dated as of January 24, 2003 (as
amended and modified from time to time, the "Credit Agreement"), among Ameron
International Corporation, a Delaware corporation (the "Borrower"), the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as administrative agent (the "Agent").
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement described above. Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Credit Agreement.
 
The Borrower has informed the Lenders that it was required to pay $18,006,000 in
cash taxes (the "TAMCO Tax") on gains received in connection with the sale of
its interest in TAMCO to Gerdau Ameristeel US Inc. The Borrower has requested
that the Lenders (i) consent to the exclusion of the TAMCO Tax from the
calculation of the Consolidated Fixed Charge Coverage Ratio and (ii) amend the
Credit Agreement as provided below.
 
Effective as of February 26, 2011, the Required Lenders hereby consent to the
exclusion of the TAMCO Tax from the calculation of the Consolidated Fixed Charge
Coverage Ratio for the fiscal quarters ending February 27, 2011, May 29, 2011,
August 28, 2011 and November 30, 2011.
 
The consent contained herein is a one-time consent, and is expressly limited to
the purposes and matters set forth herein. Nothing contained herein shall
constitute a waiver or modification of any other rights or remedies the Agent or
any Lender may have under any Loan Document or applicable Law.
 
The parties hereto agree that Section 8.11(c) of the Credit Agreement is amended
to read as follows:
 
(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower, for
the four fiscal quarter period ending on such date, to be less than the ratio
set forth below opposite such fiscal quarter:
Calendar year/
fiscal quarter end
February 27
May 29
August 28
November 30
2011
1.50 to 1.0
1.10 to 1.0
1.10 to 1.0
1.35 to 1.0
thereafter
1.50 to 1.0
1.50 to 1.0
1.50 to 1.0
1.50 to 1.0

 
The Borrower and each Guarantor represents and warrants that no amendment to, or
waiver or consent under, the 2005 Note Purchase Agreement is required in
connection with the TAMCO Tax and the calculation of the financial covenants
under the 2005 Note Purchase Agreement.
 
This letter agreement shall become effective upon satisfaction of the following
conditions precedent: (i) the execution hereof by the Loan Parties, the Required
Lenders and the Agent and (ii) receipt by the Administrative Agent, for the
account of each Lender executing this letter agreement, of a fee of $7,000 for
each such Lender.
 
This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of executed counterparts of this Agreement by
facsimile or other secure electronic format (.pdf) shall be effective as an
original. This letter agreement is a Loan Document.
 
[signature page follows]

 

--------------------------------------------------------------------------------

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
 
Sincerely,
 
 
 
BANK OF AMERICA, N.A.,
 
as Agent
 
 
 
 
By:
/s/ Bridgett J. Manduk
Name:
Bridgett J. Manduk
Title:
Assistant Vice President

 
 
ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:
 
 
 
BORROWER:
AMERON INTERNATIONAL
 
CORPORATION
 
 
 
 
By:
/s/ James R. McLaughlin
 
Name:
James R. McLaughlin
 
Title:
SVP, Corporate Development & Treasurer

 
By:
/s/ Gary Wagner
Name:
Gary Wagner
Title:
SVP, Finance and Administration & CFO

        
 
GUARANTORS:
ISLAND READY-MIX CONCRETE, INC.
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
CENTRON INTERNATIONAL INC.
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
AMERICAN PIPE AND CONSTRUCTION
 
INTERNATIONAL
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President & Treasurer


 

--------------------------------------------------------------------------------

 

 
 
AMERON HOLDINGS, INC. (f/k/a Contrad)
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
AMERCOAT CORPORATION
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
BONDSTRAND CORPORATION
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
PSX CORPORATION
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
AMERON COMPOSITES INC.
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
BOLENCO CORPORATION
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 
 
TUBOS CALIFORNIA CORPORATION
 
 
 
 
By:
/s/ Gary Wagner
 
Name:
Gary Wagner
 
Title:
Vice President

 

 

--------------------------------------------------------------------------------

 

 
ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:
 
LENDERS:
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ G. Scott Lambert
 
Name:
G. Scott Lambert
 
Title:
Vice President

 
 
BANK OF THE WEST
 
 
 
 
By:
/s/ Brock Mullins
 
Name:
Brock Mullins
 
Title:
Vice President

 
 
WELLS FARGO BANK, N.A.
 
 
 
 
By:
/s/ Ted Wu
 
Name:
Ted Wu
 
Title:
Vice President

 
 
UNION BANK, N.A.
 
 
 
 
By:
/s/ Peter C. Thompson
 
Name:
Peter C. Thompson
 
Title:
Vice President

 
 
COMERICA BANK
 
 
 
 
By:
/s/ Mark C. Skrzynski
 
Name:
Mark C. Skrzynski
 
Title:
Assistant Vice President

 
 
BANK OF HAWAII
 
 
 
 
By:
/s/ Anna Wu
 
Name:
Anna Wu
 
Title:
Vice President

 
 

 